Citation Nr: 1127475	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-23 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for low back pain with spondylosis of L5-S1.

2. Entitlement to a compensable evaluation for degenerative changes of the cervical spine, C4-5. 

3. Entitlement to an initial evaluation in excess of 10 percent for service-connected left lower extremity radiculopathy.  

4. Entitlement to an earlier effective date for the award of service connection for left lower extremity radiculopathy.  
 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1991 to December 1998. 

This case comes before the Board of Veterans' Appeal (the Board) on appeal from a July 2005 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA), Regional Office (RO).  The appeal was previously before the Board in July 2009 at which time it was remanded for further development.  

A Video Conference hearing was conducted in February 2009 by the undersigned Veteran Law Judge.  A transcript of that proceeding has been associated with the claims file.  During the hearing, the Veteran withdrew a claim of entitlement to individual unemployability (TDIU).  The Veteran's withdrawal of this issue is valid; therefore it is no longer before the Board for appellate review.  38 C.F.R. § 20.204(b)(3) (2010).   

The issues of entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy, and entitlement to an earlier effective date for the award of service connection for left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's disability of the lumbar spine is manifested by painful motion; but it is not manifested by flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

2. There is no evidence the Veteran's disability of the lumbar spine has resulted in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during any year within the applicable appeal period. 

3. The Veteran's cervical spine disability has not been manifested by cervical flexion less than 45 degrees; or, a combined range of cervical motion less than 340 degrees; or by muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, at any time during the reporting period.

4. The Veteran's degenerative changes of the cervical spine have not been shown to result in any limitation of motion of the cervical spine.  

5. There is no objective evidence of neurological manifestations associated with the disability of the cervical spine.

6. There is no evidence the Veteran's disability of the cervical spine has resulted in incapacitating episodes having a total duration of at least one week but less than 2 weeks during any year within the applicable appeal period


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for low back pain with spondylosis of L5-S1, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5243 (2010).

2. The criteria for a compensable evaluation for degenerative changes of the cervical spine, C4-5, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran with notice in July 2008, subsequent to the initial adjudication.  While the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a November 2010 supplemental statement of the case, following the provision of notice.  The Veteran has not alleged any prejudice as a result of the untimely notification, nor has any been shown.

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence. See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  The Board notes that the RO sent the Veteran an amended VCAA notice in July 2008.  Reviewing the July 2008 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)- compliant notice as to his increased rating claims.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice. See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records and available private treatment records; assisted the Veteran in obtaining other evidence; afforded the Veteran several physical examinations in 2009 and 2010; and afforded the Veteran the opportunity to give testimony before the Board, which he did in February 2009.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and he has not contended otherwise.

The Veteran has reported that applied for benefits from the Social Security Administration (SSA).  He was apparently denied those benefits but SSA records were requested, nonetheless.  SSA responded that they did not have any associated medical records on file for the Veteran.  The SSA response is associated with the claims file, and the Veteran has been notified that the records are unavailable.

Accordingly, as it appears that all obtainable evidence has been associated with the claims file, the Board notes that the evidence already of record is adequate to allow resolution of the appeal. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished.  Appellate review does not result in prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Applicable Law and Regulations

The Veteran contends the currently assigned evaluations do not accurately reflect the severity of his lumbar and cervical spine disabilities.  In particular, he claims that his lumbar spine disability causes pain, stiffness, and left leg numbness.  See Hearing Transcript, February 2009.  The Veteran has denied having current symptoms associated with his neck/cervical spine disability (see, Hearing Transcript, pp. 17-22).  Nevertheless, he feels that a higher, 10 percent rating would be appropriate here.  

His claim for an increased rating was received in March 2005.  For the entirety of the appeal period a 20 percent evaluation has been assigned for mechanical low back pain, with spondylosis of L5-S1 (a low back disorder) pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5237.  

Likewise, for the entirety of the appeal period a noncompensable (0 percent) evaluation has been assigned for degenerative changes of the cervical spine at C4-5, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5237.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  Degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved. Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent evaluations are combined, not added, under Diagnostic Code 5003.

The Schedule for Rating Criteria indicates that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  Diagnostic Code 5237 is used for the evaluation of lumbosacral strain.

The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 10 percent evaluation is for assignment with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or with a combined range of motion not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

A 20 percent evaluation is for assignment when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is for assignment when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire spine.  

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code. Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees; and left and right lateral rotation are zero to 45 degrees.  The normal combined range of motion for the cervical spine is 340 degrees.  

The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another Diagnostic Code that could be applied in this case is Diagnostic Code 5243, used to evaluate intervertebral disc syndrome.  Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a 10 percent evaluation was for assignment with incapacitating episodes having a total duration of at least one week, but less than two weeks during the past twelve months; a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Facts

A March 2005 private treatment report from Dr. Lensgraf indicates that the Veteran's reflexes, sensation, and strength in the lower extremities were all within normal limits.  Straight leg raise and femoral nerve strength tests were negative.  There was a moderate spasm detected in the left lumbar paravertebral region.  The impression was moderate disc loss at L5/S1, and spondylolisthesis at L5/S1.  

A June 2005 VA examination report shows that the Veteran complained of mild, frequent back pain without radiation.  Inspection of the spine and back revealed normal posture, normal head position, and symmetry.  His gait was normal.  There were no noted abnormalities of the curvature of the spine.  

Cervical spine range of motion findings were as follows: flexion was from 0 to 45 degrees; extension was from 0 to 45 degrees; left and right lateral flexion was from 0 to 45 degrees; and left and right lateral rotation was from 0 to 80 degrees.  There was not additional limitation of motion on repetitive use of the joint due to pain, fatigue, weakness, or lack of endurance.  

Thoracolumbar spine range of motion findings were as follows: flexion was from 0 to 70 degrees with pain commencing at 60 degrees; extension was to 30 degrees; left and right lateral flexion and left and right lateral rotation were all from 0 to 30 degrees.  There was no additional limitation of motion of the spine due to pain, fatigue, weakness, or lack of endurance. 

Motor examination, sensory, and reflex examination findings were all normal.  The diagnoses included spondylolisthesis of L5 with minimal anterior slippage of L5/S1; apparent spina bifida; and desiccation changes in lumbar spine at L5/S1.  The diagnostic impression with respect to the cervical spine was "normal c-spine exam." 

An October 2005 private treatment report from North Oaks Medical Center shows that the Veteran was treated for a knot in his neck.  

An August 2008 letter from the Veteran's employer indicates that the Veteran has been complaining about his back pain more frequently and that he has had to take more unscheduled breaks than usual.  

The Veteran testified at a hearing before the undersigned in February 2009.  At that time, he stated that his low back pain had "intensified" and there were days when his back pain was incapacitating that he was unable to get out of bed.  He stated that such episodes last about one to two days.  He stated that he was not currently seeing a doctor for his back problems and that he was not taking any prescription pain relievers - only Motrin or Tylenol.  He also stated that he was prescribed bed rest by a private physician.  The Veteran stated that he was currently employed and that he has missed work ("not often") due to back pain.  He testified that he experienced constant left leg pain and numbness due to his back.  He denied having spasms, heat, swelling, or tenderness.  He experienced slight pain when bending or stooping.  With respect to his neck, the Veteran stated that he has not been having any problems with it.  He denied numbness to the arms; he denied taking medication; he denied spasms, pain, radiating pain/numbness, swelling and heat.  

The Veteran underwent a VA examination for the lumbar spine in November 2009.  He reported pain aching pain, two days a week, in the lower back/beltline area.  Examination of the spine revealed normal posture, head position, and normal gait; there were no abnormalities with respect to the curvature of the spine.  Objectively, there were no spasms, atrophy, guarding, pain with motion, tenderness, or weakness.  Motor examination of the lower extremities was normal.  Muscle tone was normal.  Sensory, motor, and reflex examinations of the upper and lower extremities were normal. 

Thoracolumbar range of motion findings were as follows: flexion was from 0 to 90 degrees; extension was from 0 to 30 degrees; and left and right lateral flexion and rotation were all from 0 to 30 degrees.  There was no objective evidence of pain following repetitive motion.  There were no additional limitation after repetitions of range of motion.  The x-ray findings were indicative of desiccation of L5/S1 with no significant neural foraminal narrowing or spinal stenosis.  The diagnostic impression was spondylolisthesis with apparent further slippage, rule out radiculopathy.  It was noted that the Veteran was currently employed and that he had lost approximately one week of work due to his back problems.  

The Veteran underwent a VA examination for the cervical spine in August 2010.  At that time, inspection of the spine, including posture, head position, and gait were all normal.  Objectively, there were no spasms, atrophy, guarding, pain with motion, tenderness, or weakness.  Motor examination of the lower extremities was normal.  Muscle tone was normal.  Sensory, motor, and reflex examinations of the upper and lower extremities were normal. 

Cervical spine range of motion findings were as follows: flexion was from 0 to 45 degrees; extension was from 0 to 45 degrees; left and right lateral rotation was from 0 to 80 degrees; and left and right lateral flexion was from 0 to 45 degrees.  There was no objective evidence of pain following repetitive motion.  There were no additional limitation after repetitions of range of motion.  

In response to the neurological findings in the November 2009 VA examination outlined above, the Veteran was further scheduled for an EMG and MRI to determine whether the Veteran did, in fact, have lumbar-associated radiculopathy.  In a September 2010 nerve examination report, the Veteran complained of low back and left leg pain.  He stated that he had experienced episodes of back pain/spasm which caused him to miss work.  The diagnostic impression was left L5 radiculopathy (moderate/severe) and left S1 moderate radiculopathy.  Again, pursuant to a January 2011 rating decision, the Veteran was granted service connection for this condition.  It is further addressed in the REMAND portion of this decision below.  

1. Lumbar Spine

Evaluating the evidence in light of the above rating criteria, the Board must conclude that an increased evaluation for the service-connected lumbar spine disability is not warranted, nor are any staged ratings.  Specifically, there is no evidence the Veteran's forward flexion of the thoracolumbar spine is 30 degrees or less; nor is there evidence that the entire thoracolumbar spine is ankylosed.  Rather, VA examinations conducted in 2005 and 2009 document a range of flexion of between 70 (60 with pain) and 90 degrees, which more than supports the currently assigned 20 percent evaluation.  Nor is there any objective evidence of ankylosis of the entire thoracolumbar spine.  In fact, examination reports dated in 2005 and 2009 expressly indicated that such condition was not present.  

The Board has considered whether an increased evaluation is warranted under another Diagnostic Code, including under the criteria for intervertebral disc syndrome.  In order to receive the next higher 40 percent rating for intervertebral disc syndrome, the evidence must show incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  However, during the appeal period, the evidence does not reflect that the Veteran's low back disorder has been productive of essentially any incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician.  The Board acknowledges that, at his hearing before the undersigned in February 2009, the Veteran reported that he had been prescribed bed rest for his back by a private physician at the North Oaks Medical Center.  Those records were obtained and show that the Veteran was treated for a headache and a non-tender "knot" to the right side of his neck in October 2005.  He was discharged on the same day as admission with a diagnosis of "lipoma."  Similarly, during the September 2010 VA nerve examination, the Veteran described having painful episodes of back/leg pain which required him to miss work and go to bed for a few days.  The examiner noted incapacitating episodes, but only based upon the Veteran's aforementioned subjective reports of back pain.  Based on the evidence outlined above, there is simply no indication that any of the described episodes of back/neck pain were "incapacitating," as defined by Diagnostic Code 5243 thus requiring treatment and bed rest prescribed by a physician.  As such, an increased evaluation under Diagnostic Code 5243 is not warranted.

The Veteran is also not entitled to a separate compensable disability rating for limitation of motion of the lumbar spine due to DJD/DDD, which is rated as degenerative arthritis under Diagnostic Codes 5003-5010.  Indeed, evaluations for distinct disabilities resulting from the same injury may only be separately evaluated as long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban, 6 Vet. App. at 261- 62.  As explained earlier, ratings for arthritis are generally based upon demonstrable limitation of motion, which in this case has been considered and compensated under the 20 percent disability rating already assigned.  To assign a separate or additional disability rating for limitation of the motion of the lumbar spine due to DDD or DJD is similarly not permitted under the criteria. See 38 C.F.R. §§ 4.14 and 4.71a, Diagnostic Code 5003 and following notes.

The Board has also considered whether an increased evaluation is warranted based upon the granting of a separate neurological disability related to the lumbar spine. Again, service connection for left lower radiculopathy was recently granted pursuant to a January 2011 rating decision.  The Veteran has since expressed disagreement with both the effective date and evaluation assigned.  He has not been issue a Statement of the Case with respect to these issues, and thus, this matter is discussed in the REMAND portion of this decision below.  

Other than the service-connected left lower extremity radiculopathy, the Veteran has denied having any other neurologic abnormalities, including bladder or bowel symptoms (see, e.g., VA Neurological Examination, September 2010).  Moreover, the objective medical evidence, as shown by the September 2010 VA nerve examination, clearly shows that the radiculopathy is limited to the lower left extremity.  Indeed, all neurological findings, to include EMG studies, have been normal.  Accordingly, there is no basis for the assignment of a separate evaluation for any neurological impairment (other than the already service-connected left lower extremity radiculopathy) related to the low back disorder, as no such manifestations have been shown during the appeal period.

The evidence reflects the Veteran has consistently complained of pain and limitation of motion associated with his lumbar spine disability and has described restriction of activities, such as bending.  The records indicate the Veteran uses Motrin or Tylenol for treatment of his symptoms.  VA examinations on file have considered the effects of painful motion.  For example, in 2005 and in 2009, VA examiner tested the effects of repetitive motion and found that repeated motion did not result in any additional limitation of motion or functional impairment.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain. See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The currently assigned 20 percent evaluation contemplates the effects of the Veteran's complaints of pain and fatigue on activity and motion.  Therefore, an increased evaluation based solely on pain is not warranted. 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5237; DeLuca v. Brown, 8 Vet. App. 202 (1995)

The Veteran is certainly competent to report his symptoms. See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (Veteran is competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that he has stated that his service-connected low back disability warrants an evaluation in excess of 20 percent, the medical findings do not support his contentions.  The Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals who have recorded their findings following examination rather than to the Veteran's statements, provided in support of a claim for monetary benefits.

Upon reviewing the longitudinal record in this case, we find that at no time during the appeal period has the Veteran's low back disorder been more disabling than as reflected by the 20 percent evaluation currently assigned. See Hart, supra. Accordingly, there is no basis for the assignment of increased, staged or separate ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). Accordingly, the appeal is denied.

2. Cervical Spine 

Evaluating the evidence in light of the above rating criteria, the Board must conclude that compensable evaluation for the service-connected cervical spine disability is not warranted, nor are any staged ratings.  Specifically, there is no evidence the Veteran's forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees.  Rather, VA examinations conducted in 2005 and 2010 document a range of flexion of 45 (i.e., full flexion/normal, with no noted pain upon motion), supporting the currently assigned noncompensable evaluation.  

Similarly, the combined range of motion of the cervical spine documented by medical evidence dated in 2005 and 2010 was in excess of the degrees required to support the assignment of a 10 percent evaluation.  In fact, both VA examination reports reflect that the Veteran has full flexion, extension, and bilateral lateral rotation and flexion, as well as 340 degrees of combined range of motion.  

Nor is there any objective evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or kyphosis.  In fact, examination reports dated in 2005 and 2010 indicate that there was no indication of any of the aforementioned manifestations.  Moreover, at his February 2009 hearing before the undersigned, the Veteran specifically denied having neck spasms or even having any related neck pain.  

The Board has considered whether an increased evaluation is warranted under another Diagnostic Code, including under the criteria for intervertebral disc syndrome.  In order to receive a compensable rating for intervertebral disc syndrome, the evidence must show incapacitating episodes having a total duration of at least one week but less than 2 weeks during the preceding 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

However, during the appeal period, the evidence does not reflect that the Veteran's cervical spine disorder has been productive of essentially any incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician.  In fact, the Veteran has denied that his cervical spine disability results in any significant symptomatology.  Again, at his February 2009 hearing, the Veteran expressly stated that he had not been having any problems with his neck.  He denied numbness to the arms; he denied taking medication for his neck; and he denied spasms, pain, radiating pain/numbness, swelling and heat.  Likewise, the objective medical evidence shows no significant complaints, treatment, or findings related to the cervical spine during the period on appeal.  The Veteran was treated for a lipoma on his neck in October 2005, but that has not been related to the service connected disability.  Moreover, the VA examinations in 2005 and 2010 showed a normal cervical spine examination.  Thus, based on the evidence outlined above, there is simply no indication that the Veteran's cervical spine disability has required treatment or bed rest prescribed by a physician.  As such, an increased evaluation under Diagnostic Code 5243 is not warranted.

The Veteran is also not entitled to a separate compensable disability rating for limitation of motion of the cervical spine due to DJD/DDD, which is rated as degenerative arthritis under Diagnostic Codes 5003-5010.  As an initial matter, the Veteran has not been shown to have DJD or DDD of the cervical spine.  A 1998 x-ray of the cervical spine did indicate "degenerative changes at C4/C5."  However, all subsequent VA examinations have shown a normal cervical spine.  In any event, the Veteran's cervical spine disability, whether arthritic in nature or not, has not been shown to result in any limitation of motion of the cervical spine.  This is evidenced by the Veteran's full/normal range of motion findings upon VA examination in 2005 and 2010.  As limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or other evidence of limitation of motion, and as the objective findings do not demonstrate any of these manifestations, a separate or additional disability rating for limitation of the motion of the cervical spine due to DDD or DJD is not appropriate here. See 38 C.F.R. §§ 4.14 and 4.71a, Diagnostic Code 5003 and following notes.

The Board has also considered whether an increased evaluation is warranted based upon the granting of a separate neurological disability related to the cervical spine. In this regard, neurological evaluations conducted in 2005 and 2010 (relating to the upper extremities) were entirely normal.  Moreover, the Veteran has never endorsed having any neurological symptomatology associated with his neck disability.  In fact, he has expressly denied having have radiating pain or numbness in his arms, shoulders, and fingers.  See Hearing Transcript, p. 21.  Accordingly, there is no basis for the assignment of a separate evaluation for any neurological impairment related to the neck disorder, as no such manifestations have been shown during the appeal period.

The evidence reflects the Veteran has no current complaints regarding his neck disability.  He has expressly denied having any of the symptoms described above, to include pain, swelling, numbness, and spasms.  He does not take pain medication for his neck and he does not currently seek medical care or treatment for his neck.  VA examinations on file have consistently shown full range of motion of the cervical spine.  VA examinations on file have also considered the effects of painful motion.  For example, in 2005 and in 2010, VA examiners tested the effects of repetitive motion and found that repeated motion did not result in any additional limitation of motion or functional impairment.  Accordingly, as the Veteran does not endorse neck pain, and as neck pain has not been shown upon objective examination, nor has it resulted in limitation of motion, an increased evaluation based solely on pain is not warranted. 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5237; DeLuca, supra.  

Upon reviewing the longitudinal record in this case, we find that at no time during the appeal period has the Veteran's cervical spine disorder been more disabling than as reflected by the current 0 percent, or non-compensable, evaluation. See Hart, supra. Accordingly, there is no basis for the assignment of increased, staged or separate ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz, supra.  Accordingly, the appeal is denied.


ORDER

Entitlement to an evaluation in excess of 20 percent for low back pain with spondylosis of L5-S1, is denied.  

Entitlement to a compensable evaluation for degenerative changes of the cervical spine, C4-5, is denied.  


REMAND

The Board notes that the Veteran was originally granted service connection for his left lower extremity radiculopathy in a November 2010 rating decision. T he Veteran was assigned a 10 percent disability rating, effective November 1, 2010. VA notified the Veteran in a November 2010  letter of its decision in this matter. The Veteran submitted a Notice of Disagreement, dated in November 2010, which indicated that he disagreed with the disability rating and effective date assigned in the November 2010 rating decision.  The Board notes that no Statement of the Case has been issued by the RO, following receipt of the Veteran's Notice of Disagreement.  Accordingly, the Board must remand these issues to the RO for the issuance of a Statement of the Case. See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the Statement of the Case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Undertake all actions required by 38 C.F.R. § 19.26 (2010), including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on his increased initial rating and earlier effective date claims for his service-connected lower left extremity radiculopathy (if he so desires) by filing a timely Substantive Appeal.  The issues should be returned to the Board only if a timely Substantive Appeal is received.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


